      Case 7:19-cv-00309 Document 37 Filed on 06/19/20 in TXSD Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

JANE DOE,                                        §
                                                 §
       Plaintiff,                                §
                                                 §
V.                                               §         CA NO. 7:19-CV-00309
                                                 §
                                                 §
                                                 §
EDINBURG CONSOLIDATED                            §
INDEPENDENT SCHOOL DISTRICT,                     §
                                                 §
       Defendant.                                §

  PLAINTIFF’S MOTION TO APPEAR BY TELEPHONE OR VIDEOCONFERENCE
                  FOR MOTION TO COMPEL HEARING

       The Court has scheduled the Motion to Compel Hearing for June 25, 2020 at 4:00 p.m. in

McAllen, Texas. Plaintiff’s counsel resides in Houston, Texas.

       This Court’s Special Order entered on June 1, 2020 and in effect until July 3, 2020 states

the following:

       “Judges in their individual discretion may decide not to hold bench trials, in-person
       hearings, sentencing proceedings, scheduling conferences, and other court proceedings.
       Counsel may seek relief by appropriate requests or motions. If any hearings are held, the
       use of telephone or video conferencing in these proceedings is encouraged when feasible,
       deemed appropriate by the presiding judge, and permitted by legal and technology
       constraints”

See Exhibit A, Special Order.

       Due to the COVID-19 situation currently affecting Houston, Texas and other areas of the

country and pursuant to this Court’s Special Order, Plaintiff’s counsel respectfully requests

permission to appear at and participate in the Motion to Compel Hearing by telephone or video

conference in order to safeguard the health and safety of Plaintiff’s counsel and other participants.
Case 7:19-cv-00309 Document 37 Filed on 06/19/20 in TXSD Page 2 of 3



                               Respectfully submitted,

                               THE BUZBEE LAW FIRM

                                  By: /s/ Anthony G. Buzbee
                                     Anthony G. Buzbee
                                     Attorney-in-Charge
                                     tbuzbee@txattorneys.com
                                     State Bar No. 24001820
                                     Federal Bar No. 22679
                                     Cornelia Brandfield-Harvey
                                     cbrandfieldharvey@txattorneys.com
                                     State Bar No. 24103540
                                     Federal Bar No. 3323190
                                     600 Travis, Suite 7300
                                     Houston, Texas 77002
                                     Telephone: (713) 223-5393
                                     Facsimile: (713) 223-5909

                                      Aaron I. Vela
                                      LAW OFFICE OF AARON I. VELA, P.C.
                                      200 East Cano
                                      Edinburg, Texas 78539
                                      (956) 381-4440 – Telephone
                                      (956) 381-4445 – Facsimile
                                      aaron@velalaw.com

                               ATTORNEYS FOR PLAINTIFF
     Case 7:19-cv-00309 Document 37 Filed on 06/19/20 in TXSD Page 3 of 3



                                CERTIFICATE OF CONFERENCE

       Pursuant to Local Rule 7.1(D), I hereby aver that on June 19, 2020, I conferred with

Defense counsel via email regarding the foregoing motion and Defense counsel stated he is

unopposed.

                                                            /s/ Cornelia Brandfield-Harvey
                                                            Cornelia Brandfield-Harvey


                                   CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of this document has been duly served on all

counsel of record in accordance with the Federal Rules of Civil Procedure on June 19, 2020.


                                            /s/ Cornelia Brandfield-Harvey
                                              Cornelia Brandfield-Harvey
